NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50375

                Plaintiff-Appellee,             D.C. No. 3:10-cr-03559-JAH

 v.
                                                MEMORANDUM*
ARMANDO LARA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Armando Lara appeals from the district court’s judgment and challenges the

12-month sentence imposed upon the revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lara contends that the district court procedurally erred by failing to use the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Guidelines range as a starting point for its sentencing determination and by failing

to explain its sentencing decision adequately. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the court correctly calculated

the Guidelines range and used that range as the starting point and initial

benchmark. See Molina-Martinez v. United States, 136 S. Ct. 1338, 1345 (2016).

Moreover, the record shows that the court considered Lara’s mitigating arguments

and sufficiently explained its reasons for imposing the 12-month sentence. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Lara next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Lara’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) factors and the totality

of the circumstances, including Lara’s repeated breaches of the court’s trust. See

Gall, 552 U.S. at 51; United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007).

      AFFIRMED.




                                          2                                     16-50375